DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
Claims 1-34 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 12, and 22 recite “receiving, by a computing device located external to a premises and from a first application server device… the first application server device is a separate device from the computing device in a different location than the computing device; causing, based on receiving the premises data, storage of device data indicating, based on the premises data, a state change of the first premises device; determining, based on the device data and an automation rule, to send control data to a second premises device.” These limitations/features are not taught in the specification. The Applicant did not provide citations for the newly added limitation, and the closest disclosures the Examiner could find were figure 4 and paragraphs 76, 77, 217, 218, and 249. Figure 4 seems to show the App Server is the claimed application server device and the Client Device/App, which is separated and in different location, is the claimed computing device. However, there is no disclosure in the spec for the Client Device/App (claimed computing device) to perform all the steps/functions especially the step of “causing, based on receiving the premises data, storage of device data indicating, based on the premises data, a state change of the first premises device.” Paragraphs 76, 77, 217, 218, and 249 teach those steps/functions are performed by the App Server. Thus, claims 1, 12, and 22 are determined to disclose new subject matter.
Regarding claim 32, there is no disclosure of the computing device causing storage of device data based on received premises data in a gateway located at the premises as claimed.
Regarding claim 33, the specification does not disclose the computing device perform generating a user interface element for a user application as claimed.
Claims 2-11, 13-21, and 23-34 are rejected for their dependency of the independent claims 1, 12, and 22.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 13, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2, 13, and 23 recites “receiving, from the first application server device, the premises data.” This limitation is already disclosed in independent claims 1, 12, and 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vlaminck et al. (US Pub. No. 2017/0078298) in view of 3GPP TS 23.682 “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements to facilitate communication with packet data network and applications (Release 12), herein after TS 23.682, in view of Wong (Us Pub. No. 2015/0227118).
Regarding claim 1, Vlaminck discloses a method (paragraphs 19, 20, 44, 45, 56, 57, 59-62, 86; figures 1, 4a and 4b, 8, 11) comprising:
receiving, by a computing device (figures 1 and 8 Event processing and routing module 118/518 and Application Execution Module 520; paragraphs 24, 25, 61, 62 in view of paragraph 16: the functions of the event processing and routing module 118 includes receiving and processing event data received from the Device Type handlers 517…in physical implementation, the central server 102 may include one or more processors performing the functions of the logical block shown in Figure 1”, and “the term ‘processor’ refers to one or more devices) located external to a premises (figure 1 and 8 Event processing and routing module 118 is located external to premises 108), and from a first application server device (figure 8 Device-type handler module 517 and paragraphs 61-62, 66, 67, 70: device-type handler module receives event data and transmits them to the event processing and routing module 118; device-type handlers are software components); premises data associated with a first premises device (figure 1 and 8 Sensor) located at the premises, wherein the first premises device is associated with a first device type and configured to communicate with a first application server device (figure 8 Device-type handler module 517 and paragraphs 61-62, 66, 67, 70: device-type handler module receives event data and transmits them to the event processing and routing module 118; device-type handlers are software components; in physical implementation, the central server 102 may include one or more processors performing the functions of the logical block shown in Figure 1”, and “the term ‘processor’ refers to one or more devices”; figure 8 520, 530; figures 4a and 4b; paragraphs 35, 59-62), wherein the first application server device is separate from the computing device (see figures 1 and 8, device-type handler 517 is separate from Event processing and routing module 118);
determining, based on the device data and an automation rule, to send control data to a second premises device located at the premises, wherein the second premises device is associated with a second device type (figures 4a and 4b; paragraphs 59-62: event handler and/or event wiring as automation rule, event wiring is sent to target device/light which is a second device type) configured to communicate with a second network device (figure 8 560 and 562; paragraph 59. Cloud-to-cloud communication of device automation server with 3rd party manufacture device door lock 562 through a private network. Manufacture of lock requires the lock to communicate with its own data network for security reason);
sending, to the second premises device, the control data (paragraphs 59-62; 86: event wiring is sent to target device to perform assigned task).
Vlaminck does not explicitly teach the second network device comprising an application server device.
TS 23.682 discloses multiple different application servers go through different network (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs (application server device)).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Vlaminck teach the second network device comprising an application server device.
The motivation would have been for corresponding application compatibility.
Vlaminck does not disclose the first application service device is in a different location than the computing device.
However, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), making separable is not patentable. Like the issue in Dulberg, it is desirable to be more responsive to events in the system by having separate processing power/load for each device; thus, it would have been obvious to have the first application service device to be separated and to be in a different location than the computing device.
Vlaminck further teaches storing event data in a database (paragraphs 24, 62, and 77).
Vlaminck does not teach causing, based on receiving the premises data, storage of device data indicating, based on the premises data, a state change of the first premises device.
However, in the same field of event data storing, Wong discloses causing, based on receiving the premises data, storage of device data indicating, based on the premises data, a state change of the first premises device (see figure 3 Event data 104 stored for device behavior/usage pattern analysis; paragraphs 33, 34, and 62).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Vlaminck causing, based on receiving the premises data, storage of device data indicating, based on the premises data, a state change of the first premises device.
The motivation would have been for predictive analysis (paragraph 34).

Claim 12 is rejected similarly as claim 1 above. Vlaminck further teaches a device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors (paragraph 16).
Claim 22 is rejected similarly as claim 1 above. Vlaminck further teaches
a non-transitory computer-readable medium storing computer-executable instructions that, when executed by one or more processors (paragraph 16).

Regarding claims 2, 13, 23, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches receiving the premises data comprises receiving, from one or more of the first premises device (paragraphs 26, 58-62: event) or the first application server device, the premises data.
Regarding claims 3, 14, 24, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the premises data comprises one or more of an event (paragraph 26), a change in state of the first premises device, a camera event, a sensor event, or an automation event.
Regarding claims 4, 15, 25, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches sending the control data comprises sending, to the second premises device and via one or more of a gateway device located at the premises (paragraphs 26, 32, 34, 48: send through hub 104) or the second application server device, the control data.
Regarding claims 5, 16, 26, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the premises data indicates one or more of a change in a state of the first premises device, entry to the premises, exit from the premises, locking of a door, unlocking of the door, or a change in a temperature setting, and wherein the control data is configured to cause a change in state of the second premises device (paragraphs 26: temperature sensor and turn on light).
Regarding claims 6, 17, 27, all limitations in claims 5, 16, 26 are disclosed above. Vlaminck further teaches the first premises device comprises one or more of a door lock, a security device, a security system, a network device, or a thermostat, and wherein the second premises device comprises one or more of a security system, security device, a thermostat, a light, a door lock, a heating ventilation and air conditioning (HVAC) system, or a network device (paragraphs 26: temperature sensor/door lock and turn on light).
Regarding claims 7, 18, 28, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches causing output, via a user device, of an indication of the premises data and an indication of a state change caused by the control data (figure 5; paragraphs 46 and 47).
Regarding claims 8, 19, 29, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches wherein determining that the second premises device is associated with the application server and sending the control data comprises sending, to the second premises device, the control data (paragraph 59: cloud to cloud communication through 3rd party network).
Vlaminck does not teach but TS 23.682 discloses the second premises device is associated with the second application server (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Vlaminck the second premises device is associated with the second application server.
The motivation would have been for corresponding application.
Regarding claims 9, 20, 30, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches receiving, by the computing device and based on user input via a user interface, data indicative of a command associated with the first premises device; determining that the first application server device is associated with the first premises device; and sending, to the first application server device, the data indicative of the command (figure 5 and paragraphs 46, 47).
Regarding claims 10, 21, 31, all limitations in claims 1, 12, 22 are disclosed above. Vlaminck further teaches the first application server device and the first premises device are associated with a first proprietary system (paragraphs 59-62), and wherein the second premises device are associated with a second proprietary system (paragraph 59: 3rd party manufacture device).
Vlaminck does not teach but TS 23.682 discloses the second premises device is associated with the second application server (see figure 4.2-1: 3gpp Architecture for Machine Type communication. Page 9 4th paragraph down (SCS offer capabilities for use by one or multiple MTC applications. A UE can host one or multiple MTC applications. The corresponding MTC Applications in the external network are hosted on one or multiple ASs). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Vlaminck the second premises device is associated with the second application server.
The motivation would have been for corresponding application.
Regarding claim 11, all limitations in claim 10 are disclosed above. Vlaminck further teaches the first device type is not configured to communicate with the second device type without the computing device, and wherein the second device type is not configured to communicate with the first device type without the computing device (figure 8 and paragraph 59: without the central server, there is no communication between sensor and door lock 562).
Regarding claim 32, all limitations in claim 1 are disclosed above. Vlaminck further teaches causing storage of device data comprises causing storage of the device data in a gateway device located at the premises, wherein the gateway device facilitates communication between the second premises device and the second application server device (see figures 2A-2C: Hub configuration and paragraphs 54 and 55: event data is at least temporary stored in the hub to look up matching event ID and/or device information for appropriate action by device handler).
Regarding claim 33, all limitations in claim 1 are disclosed above. Vlaminck further teaches the device data is used to generate, based on a template associated with the first device type, a user interface element for a user application configured to manage the first premises device and the second premises device (see figure 9 and figure 11A-11B; paragraphs 61, 63, 64, 66: device-type handler module 517 implements device-type handlers that are an abstraction of devices from their distinct capabilities. Device type handlers enable automation application to be written using generic or normalized language for commands and status with respect to devices and perform the translation of the normalized language to device-specific language required to communication with devices 508 or 509).
Regarding claim 34, all limitations in claim 1 are disclosed above. Vlaminck further teaches the device data comprises a representation of the first premises device in a data model representing a plurality of devices located at the premises (paragraph 61, 63, 64, 66: device-type handlers are the bridge between generic capabilities at the automation level and the device-specific interface used to communicate with the device… without knowing the specific details of the physical devices).

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 
In pages 10-11 of Remark, regarding independent claims, the Applicant argues that Vlaminck does not disclose causing, based on receiving the premises data, storage of device data indicating, based on the premises data, a state change of the first premises device. Examiner respectfully disagrees.
A newly discovered reference, Wong, teaches the claimed limitation. Thus, the argument is moot.
	In pages 10-11 of Remark, regarding independent claims, the Applicant argues that Vlaminck does not disclose the computing device receives premises data from a first application server. Examiner respectfully disagrees.
	Vlaminck’s figure 8 and paragraphs 61-62, 66, 67, and 70 disclose a Device-type handler module 517 (first application server device) which receives event data and transmits the event data to the computing device (event processing and routing module 118/518 and Application Execution Module 520). Therefore, Vlaminck is deemed to teach the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong (US Pub. No. 2014/0188729) discloses remote notification and action system with event generating.
Alan et al. (US Pub. No. 2015/0026796) discloses event-based security challenge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466